PER CURIAM.
In the above cause an appeal is sought to be taken from a judgment of the circuit court entered on the 7th day of March. 1929, and from the order of said court denying appellant’s motion for a new trial. Certified copy of the notice of appeal was filed in this court on March 13, 1930, and the original notice of appeal has not been filed by appellant. There has been no extension of time, and no brief has been filed by appellant.
Therefore, pursuant to rule 5 of this court, the appeal must be deemed abandoned, and the judgment and order appealed from are affirmed.